Citation Nr: 1302419	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  07-21 073	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a deviated septum with septoplasty.  

2.  Entitlement to an initial compensable rating for allergic rhinitis.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The Veteran served on active duty from February 2000 to May 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In January 2011, the Board remanded the case to afford the Veteran a hearing before the Board and a hearing was scheduled in June 2011.  In May 2011, the Veteran contacted the RO, prior to the hearing, and indicated that he would be unable to attend the hearing in June 2011 and he asked that the hearing be rescheduled.  The Veteran stated that he would be unavailable for about nine months from June 2011, because of his job, which had a nine-month probationary period, and that he could not get leave until February 2012.  

As the Veteran had requested to be rescheduled and he has shown good cause for postponing his hearing in June 2011, the Veteran should be rescheduled.  

Accordingly, this case is REMANDED for the following:  

Schedule the Veteran for a hearing before the Board at the St. Petersburg VA Regional Office.  




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


